Order entered February 4, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-01160-CV

                      THE STATE OF TEXAS, Appellant

                                        V.

              SHERLEY PARTNERS, LTD., ET AL., Appellees

                On Appeal from the County Court at Law No. 4
                            Collin County, Texas
                    Trial Court Cause No. 004-01692-2018

                                     ORDER

      By order dated February 2, 2022, we acknowledged appellant’s verification

of request and payment for the reporter’s record and set March 4, 2022 as the

deadline for the record. Before the court is the February 2, 2022 request of Denise

Condran, Official Court Reporter for County Court at Law No. 4, for an extension

of time to file the record. In light of our February 2 order, we DENY the motion

as moot.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE